Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground she voluntarily left her employment without good cause. Claimant worked the night shift as a telephone operator for an answering service concern for about three weeks when she quit. She testified that the coemployee assigned to break her in had another full-time job and often fell asleep during the night shift. Claimant maintained that this conduct of the coemployee made the workload too difficult, and so she quit. The board found that there was no evidence that the employer was dissatisfied with claimant’s work performance and determined that her' quitting because she was dissatisfied constituted leaving employment for personal and noncompelling reasons and disqualified her from receiving benefits. There is substantial evidence in the record to sustain the board’s determination and we should not disturb it. Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.